           Case 1:20-cv-00284-JLT Document 18 Filed 10/21/20 Page 1 of 1



1
2
3

4
5
6

7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   LUCIO GOMEZ,                     )                 Case No.: 20:-cv-0284 JLT
                                      )
12            Plaintiff,              )                 ORDER GRANTING THE COMMISSIONER’S
                                      )                 REQUEST FOR AN EXTENSION OF TIME
13       v.                           )
     COMMISSIONER OF SOCIAL SECURITY, )
14                                                      (Doc. 17)
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On October 20, 2020, the parties stipulated for the Commissioner to have an extension of time

18   to serve a response to Plaintiff’s confidential letter brief. (Doc. 17) Notably, the Scheduling Order

19   provides for a single extension of thirty days by stipulation (see Doc. 5 at 3), and the requested

20   extension complies with the terms of the Scheduling Order. Accordingly, the Court ORDERS:
21          1.      The request for an extension of time (Doc. 17) is GRANTED; and

22          2.      The Commissioner SHALL serve a letter brief no later than November 23, 2020.

23
24   IT IS SO ORDERED.

25      Dated:     October 20, 2020                             /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
